       Case 2:21-cv-00970-TLN-AC Document 5 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                               No. 2:21-cv-00970-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA BOARD OF PRISON
      HEARINGS, et al.,
15
                         Defendants.
16

17

18          Plaintiff Michael L. Overton (“Plaintiff”), a state prisoner proceeding pro se, has filed this

19   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 19, 2021, the magistrate judge issued findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. (ECF No. 4.) No timely

24   objections to the findings and recommendations have been filed.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                       1
      Case 2:21-cv-00970-TLN-AC Document 5 Filed 08/31/21 Page 2 of 2


 1          1. The Findings and Recommendations issued July 19, 2021 (ECF No. 4), are ADOPTED

 2   IN FULL, and

 3          2. This action is DISMISSED without prejudice for failure to file an application to

 4   proceed in forma pauperis, or in the alternative, to pay the filing fee.

 5          The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   Dated: August 30, 2021

 8

 9

10                                               Troy L. Nunley
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
